 
   

Fill in this information to identify your case:

 

 

3

| Debtor 1 Rodney L Hettinger

First Name Middle Name Last Name

| Debtor 2 Kimberly K Hettinger

| (Spouse if, filing) First Name Middle Name Last Name —

| United States Bankruptcy Court for the: © NORTHERN DISTRICT OF IOWA

 

|Casenumber 19-01165 _
| (if known) OO Check if this is an
| ee amended filing

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

If you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors AGCO Finance O Surrender the property. BNo
name: O Retain the property and redeem it.
@ Retain the property and enter into a O Yes

Description of SUNFLOWER, 5056-45, FIELD
— CULTIVATOR

securing debt:

Reaffirmation Agreement.
CZ Retain the property and [explain]:

 

Creditor's Bank of America CO Surrender the property. Bno
name: O Retain the property and redeem it.
Wi Retain the property and enter into a U1 Yes

Description of 2018 Keystone Raptor

Reaffirmation Agreement.
property Surrender

C1 Retain the property and [explain]:
securing debt:

 

 

Creditors Fidelity Bank & Trust O Surrender the property. 0 No
name: 0) Retain the property and redeem it.
i Retain the property and enter into a Ml Yes

Description of 34700 Saint Sebald Rd
Strawberry Point, |A 52076
Clayton County

Reaffirmation Agreement.

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor? Rodney L Hettinger
Debtor2 Kimberly K Hettinger Case number (ifknown) 19-01165
property Parcel ID: 17-04-301-004 - 20.14 C1 Retain the property and [explain]:
securing debt: Acres
Parcel ID: 17-04-301-006 - 2.12
Acres
Parcel ID: 17-04-326-004 - 5.02
Acres
Parcel ID: 17-04-326-004 - 13.39
Acres
Creditor's Fifth Third Bank @ Surrender the property. BNo
name: O Retain the property and redeem it.
CX Retain the property and enter into a 0 Yes
Description of 2019 GMC Sierra 20000 miles Reaffirmation Agreement.
property Surrender C1 Retain the property and [explain]:
securing debt:
Creditor's Fifth Third Bank I Surrender the property. HNo
name: 0 Retain the property and redeem it.
_ ; O Retain the property and enter into a CI Yes
Description of 2019 Buick Enclave 5000 miles Reaffirmation Agreement.
property Surrender O Retain the property and [explain]:
securing debt:
Creditor's First State Bank O1 Surrender the property. BNo
name: CO Retain the property and redeem it.
i Retain th d enter int Yes
Description of 36654 Belgian Rd Strawberry Mie he cath as
property Point, IA 52076 Clayton County CO Retain the property and [explain]:
securing debt: Parcel ID: 17-16-401-007 - 1.47
Acres
Creditor's First State Bank O) Surrender the property. BNo
name: O Retain the property and redeem it.
a @ Retain the property and enter into a 01 Yes
Description of 2018 Vermeer 605N Baler S/N: 1 Raafirinabon haccomene
property VRM16148J1007034 CZ Retain the property and [explain]:
securing debt:
Creditors First State Bank O Surrender the property. HBNno
name: 01 Retain the property and redeem it.
@ Retain th d enter int O Yes
Description of SUNFLOWER, 5056-45, FIELD itiminieose
property CULTIVATOR 0 Retain the property and [explain]:
securing debt:
Creditors First State Bank O Surrender the property. HNo
name: O) Retain the property and redeem it.
@ Retain the property and enter into a 0 Yes

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

page 2

Best Case Bankruptcy
 

 

 

 

 

 

 

 

Debtor1 Rodney L Hettinger
Debtor 2 Kimberly K Hettinger Case number (ifknown) 19-01165
Description of 2016 BRENT 1396 GRAIN CART Reaffirmation Agreement.
property SN: B33780135 CO Retain the property and [explain]:
securing debt:
Creditor's First State Bank O Surrender the property. BNo
name: C1 Retain the property and redeem it.
Bi Retain the property and enter into a O Yes
Description of 2018 MacDon FD140 Bean Head Roalitnater doconent
property SIN: 312017 C1 Retain the property and [explain]:
i . 2018 Benda Ag Service AgHeavy
securing debt: :
40' Trailer SIN: BA508
Creditors First State Bank OO Surrender the property. O No
name: OO) Retain the property and redeem it.
heKxeasltan oF Cc TR340 Skid S S/N: @ Retain the property and enter into a B Yes
eScripnon ¢ S eeaae id Steer . Reaffirmation Agreement.
property CX Retain the property and [explain]:
securing debt:
Creditor's First State Bank O Surrender the property. BNo
name: C1 Retain the property and redeem it.
@ Retain the property and enter into a U1 Yes

Description of

property
securing debt:

2 Kat Tractors; 2012 EBY short
flatbed trailer; cornhead; DMI 730
chisel plow

Reaffirmation Agreement.
C1 Retain the property and [explain]:

 

 

 

 

 

 

Creditor's First State Bank O Surrender the property, HNo
name: CO) Retain the property and redeem it.
@ Retain th d enter int O Yes
Description of Acorn Rd Strawberry Point, IA Retisnaltn lorcrenk es
52076 Clayton County ; eee
roper|
pepe Parcel ID: 17-30-276-001 - 40 OO Retain the property and [explain]:
g debt:
Acres $46,142
Parcel ID: 17-30-226-001 - 32.50
Acres $90,551
Parcel ID: 17-30-226-002 - 7.5
Acres $5,751
Parcel ID: 17-30-426-001 - 4
Acres $10,725
Creditors RBS Citizens NA O Surrender the property. CNo
name: O Retain the property and redeem it.
@ Retain th d enter int M Yes
Description of 2018 Ford F150 7000 miles Sodfindiimberrat
property C Retain the property and [explain];
securing debt:
Creditors Regions Bank DBA AMSouth O Surrender the property. HNo

Official Form 108

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Statement of Intention for Individuals Filing Under Chapter 7

page 3

Best Case Bankruptcy
 

 

 

 

 

 

 

 

Debtor1 Rodney L Hettinger
Debtor2 Kimberly K Hettinger — Case number (ifknown) 19-01165
name: C1 Retain the property and redeem it. 0 Yes
Bi Retain the property and enter int
Description of 2014 Ford Mustang 6000 miles iatimintoae
property O Retain the property and [explain]:
securing debt:
Creditor's South Central State Bank O Surrender the property. BNo
name: OO Retain the property and redeem it.
Ml Retain the d enter int O Yes
Description of 2018 Vermeer 605N Baler S/N: 1 Meee
property VRM16148J1007034 C1 Retain the property and [explain]:
securing debt:
Creditor's South Central State Bank O Surrender the property. HNo
name: 0) Retain the property and redeem it.
— @ Retain the property and enter into a O Yes
Description of 2018 MacDon FD140 Bean Head PF ecifirintion Aersorient
property SIN: 312017 . C Retain the property and [explain]:
securing debt: 2018 Benda Ag Service AgHeavy
40' Trailer SIN: BA508
Creditor's Stearns Bank C1 Surrender the property. BNo
name: C1 Retain the property and redeem it.
Hl Retain the property and enter into a 0 Yes

Description of

property
securing debt:

SN: B33780135

2016 BRENT 1396 GRAIN CART

Reaffirmation Agreement.
C1 Retain the property and [explain];

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:

Official Form 108

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Statement of Intention for Individuals Filing Under Chapter 7

Will the lease be assumed?

No

Yes

No

Yes

No

Yes

No

Yes

Hod ado Oooo

No

page 4

Best Case Bankruptcy
Debtor1 Rodney L Hettinger
Debtor2 Kimberly K Hettinger

Description of leased
Property:

Lessor's name:

Description of leased
Property:

Lessor's name:

Description of leased
Property:

Sign Below

Case number (if known)

19-01165

O Yes
C1 No
O Yes

O No

O Yes

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal

property that is subject to an unexpired lease.

X= _/s/ Rodney L Hettinger
Rodney L Hettinger
Signature of Debtor 1

Date August 24, 2020

 

Official Form 108

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

X /s/ Kimberly K Hettinger

 

Kimberly K Hettinger
Signature of Debtor 2

Date August 24, 2020

 

Statement of Intention for Individuals Filing Under Chapter 7

page 5

Best Case Bankruptcy
Fill in this information to identify your case:

Debtor 1 Rodney L Hettinger

First Name Middle Name Last Name

Debtor 2 Kimberly K Hettinger _
(Spouse if, filing) FirstName Middle Name Last Name

 

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF IOWA

 

Casenumber 19-01165

(if known)

 

[] Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

eee =e Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

Bw No
Ol Yes. Name of person Attach Bankruptcy Petition Preparer's Notice,

Declaration, and Signature (Official Form 119)

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

 

 

 

X /s/ Rodney L Hettinger X /s/ Kimberly K Hettinger
Rodney L Hettinger Kimberly K Hettinger
Signature of Debtor 1 Signature of Debtor 2
Date August 24, 2020 Date August 24, 2020

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
